Citation Nr: 1455892	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-14 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from August 1961 to February 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2012, a videoconference hearing was scheduled; however, the Veteran subsequently cancelled this request.

The issue of service connection for diabetes mellitus is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Hypertension was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.

2.  Erectile dysfunction was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  Service connection for erectile dysfunction is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met by correspondence dated in April 2009.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for a VA examination regarding the matters of service connection for hypertension and erectile dysfunction.  Absent any competent evidence suggesting that the Veteran's hypertension and/or erectile dysfunction may be associated with his service, an examination to secure a medical nexus opinion is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for hypertension and erectile dysfunction, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims. 

The Veteran claims that he has hypertension and erectile dysfunction due to exposure to herbicides in service.  It is not in dispute that the Veteran now has (or during the pendency of this claim has had) hypertension and erectile dysfunction (impotence).  However, such were not manifested in service or in the first postservice year (for hypertension).  His STRs are silent for complaints, treatment, or diagnoses related to hypertension and/or erectile dysfunction.  To the extent that the Veteran may allege that such disabilities had their onset in service (or in the first postservice year), his allegations are contradicted by the contemporaneous medical records (i.e., STRs) and by postservice treatment records showing initial treatment for such disabilities in 2007, over 30 years after discharge from service.  Hence, service connection for hypertension and erectile dysfunction on the basis that such became manifest in service (or in the first postservice year for hypertension) and have persisted is not warranted.   

What remains for consideration is whether the Veteran's hypertension or erectile dysfunction may somehow otherwise be related to his service.  The Veteran has suggested that these disabilities are related to exposure to herbicides in service; however, these disabilities are not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection for such residuals as due to Agent Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.  Further, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not hypertension and/or erectile dysfunction may be related to service that ended more than 40 years earlier is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his theory that such disabilities are related to service.  Consequently, his opinion in these matters is not competent evidence.  

There is no competent evidence that shows or suggests that the Veteran's hypertension and/or erectile dysfunction may be related to his service.  Without any competent evidence of a nexus between these disabilities and his service, the preponderance of the evidence is against his claims.  Therefore, the appeal in these matters must be denied.


ORDER

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.


REMAND

The Veteran alleges that he has diabetes mellitus due to exposure to herbicides in service.  In an attempt to confirm the Veteran's exposure to herbicides on land in Vietnam or in the waters in or around Vietnam, a request was made to the Joint Services Records Research Center (JSRRC).  A reply was received in July 2009; however, it appears that part of this document has been cut off and/or is missing.  As information contained within this reply may be pertinent to the Veteran's claim, a remand is necessary to obtain a full copy of this reply.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record a complete copy of the USASCRUR REPLY, dated July 9, 2009.

2.  Arrange for any further development suggested by the development ordered above.

3.  Then review the record and readjudicate the remaining claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


